                                      UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM AYERS,                                                             :

           Petitioner                                                      :
                                                                                       CIVIL ACTION NO. 3:18-2093
                      v.                                                   :
                                                                                           (JUDGE MANNION)
LACKAWANNA COUNTY                                                          :
DISTRICT ATTORNEY’S OFFICE,
et al.,                                                                    :

           Respondents                                                     :

                                                                    ORDER

             For the reasons set forth in the Memorandum of this date, IT IS HEREBY

ORDERED THAT:

           1.          Petitioner’s motion to proceed in forma pauperis (Doc. 2)
                       is GRANTED for purposes of filing the petition.
           2.          The petition (Doc. 1) is DEEMED filed.
           3.          The petition for writ of habeas corpus, (Doc. 1) is
                       DISMISSED.
           4.          The Clerk of Court shall CLOSE this case.
           5.          Petitioner’s motion for appointment of counsel (Doc. 3) is
                       DISMISSED as moot.
           6.          There is no probable cause to issue a certificate of
                       appealability.1

                                                                            s/ Malachy E. Mannion
                                                                            MALACHY E. MANNION
                                                                            United States District Judge
Dated:           December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-2093-01-order.wpd




           1
       Jurists of reason would not debate the procedural or substantive disposition
of the Petitioner’s claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
Therefore, no certificate of appealability will be granted. See id.
